Citation Nr: 1028428	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

(The issue of whether an overpayment of Department of Veterans 
Affairs dependency benefits in the calculated amount of $4,504 
was properly created is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to August 
1970, including service in the Republic of Vietnam from September 
1969 to July 1970.  The appellant subsequently served in the 
Texas Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for chronic obstructive pulmonary 
disease (COPD) and determined that new and material evidence had 
not been received to reopen a previously denied claim of service 
connection for diabetes mellitus.  

In connection with his appeal, the appellant requested and was 
scheduled for a Board hearing at the RO, to be held in April 
2010.  Although he was notified of the time and date of the 
hearing by mail, the appellant failed to appear for the hearing 
and neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2009), when an appellant fails to appear for 
a scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a hearing 
had been withdrawn.

The Board notes that the issue of whether an overpayment of VA 
dependency benefits in the calculated amount of $4,504 was 
properly created is the subject of a separate decision.  See BVA 
Directive 8430, Board of Veterans' Appeals, Decision Preparation 
and Processing, 14(c)(10)(a)(2) (providing that because they 
differ from other issues so greatly, separate decisions shall be 
issued in overpayment cases in order to produce more 
understandable decision documents).

As set forth below, a remand is necessary with respect to the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for diabetes 
mellitus.  The issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

COPD was not present during the appellant's active service or for 
many years thereafter and the record on appeal contains no 
indication that the appellant's current COPD is causally related 
to his active service or any incident therein, including presumed 
exposure to Agent Orange.


CONCLUSION OF LAW

COPD was not incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In a July 2010 letter 
issued prior to the initial decision on the claim, the RO 
notified the appellant of the information and evidence needed to 
substantiate and complete his claim of service connection for 
COPD, and of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The 
letter also included the additional notification requirements 
imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  Neither the appellant nor 
his representative has argued otherwise.  The appellant's service 
treatment records are on file, as are post-service clinical 
records specifically identified by the appellant.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  
Despite being given the opportunity to do so, neither the 
appellant nor her attorney has specifically identified any 
additional records relevant to his claim and none is evident from 
a review of the record.

Given the evidence of record, the Board finds that a VA medical 
examination is not necessary in connection with the appellant's 
claim of service connection for COPD.  38 C.F.R. § 3.159(c) (4) 
(2009).  As set forth in more detail below, the most probative 
evidence shows that COPD was not present during active service or 
for many years thereafter.  Additionally, the record on appeal 
contains no indication that the appellant's current COPD is 
associated with any established event, injury, or disease in 
service.  Under these circumstances, an examination or opinion is 
not necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements 
to consider in determining whether a VA medical examination must 
be provided).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.


Background

The appellant's service treatment records are silent for 
complaints or findings of a chronic respiratory disability, 
including COPD.  At his August 1970 military separation medical 
examination, the appellant's lungs and chest were normal, 
including on chest X-ray.  On a report of medical history, the 
appellant denied having or ever having had conditions such as 
asthma, shortness of breath, pain or pressure in his chest, and a 
chronic cough.  

The record on appeal also includes a report of a February 1972 
Airborne medical examination.  This examination showed that the 
appellant's chest and lungs were normal.  A chest X-ray was 
negative.  On a report of medical history, the appellant again 
denied having or ever having had asthma, shortness of breath, 
pain or pressure in his chest, or a chronic cough.  

In June 1983, the appellant submitted an application for VA 
compensation benefits, seeking service connection for residuals 
of exposure to Agent Orange.  His application, however, is silent 
for any mention of a respiratory disability, including COPD.

In connection with his claim, the RO obtained private clinical 
records which are negative for complaints or findings of COPD.  
For example, the appellant completed a report of medical history 
in April 1983 on which he denied symptoms such as shortness of 
breath, a chronic cough, and pain or tightness in the chest.  The 
appellant reported that he had smoked cigarettes for 14 years and 
currently smoked more than one pack daily.  A chest X-ray 
performed in April 1983 was negative.  

The appellant underwent VA medical examination in July 1983 which 
showed that his respiratory system was normal.  Specific findings 
included normal respiratory movements, normal percussion, and 
normal inspiratory and expiratory breath sounds.  

The appellant participated in a VA Agent Orange examination in 
August 1993.  He reported that he smoked three packs of 
cigarettes daily.  Physical examination showed that his lungs 
were clear to auscultation.  A chest X-ray showed that the lungs 
fields were clear, well aerated and free of confluent opacities, 
pleural effusions or other findings of significance.  The 
assessment was general physical examination essentially negative.  

VA clinical records show that in March 2001, the appellant sought 
assistance with smoking cessation following a 33 year history of 
smoking 21/2 packs of cigarettes daily.  The assessment was 
nicotine dependence.  Subsequent clinical records show complaints 
of a productive cough.  A chest X-ray conducted in February 2002 
raised a suggestion of COPD and clinical correlation was 
recommended.  The appellant was diagnosed as having COPD in May 
2002.  Subsequent VA clinical records show that the appellant 
thereafter received continued treatment for COPD as well as 
smoking cessation therapy.  

At a VA medical examination conducted in June 2002, the appellant 
was noted to have emphysema from chronic smoking.  

In June 2009, the appellant submitted a claim of service 
connection for COPD, secondary to exposure to Agent Orange in 
Vietnam.  In an August 2009 statement, the appellant acknowledged 
that his physician had not advised him that his COPD was due to 
Agent Orange exposure; however, the appellant indicated that he 
nonetheless believed Agent Orange exposure was a possible cause 
of his COPD.  

In connection with the appellant's claim, the RO obtained VA 
clinical records dated to September 2009 showing continued 
treatment for severe COPD, including a period of hospitalization 
in December 2008 for a COPD exacerbation.  


Applicable Law

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  The enumerated diseases which are deemed to be 
associated with herbicide exposure do not include COPD.  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant seeks service connection for COPD, which he argues 
is causally related to his exposure to Agent Orange in Vietnam.  

As noted above, a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed to 
an herbicide agent during such service.  38 C.F.R. § 
3.307(a)(6)(iii).  COPD, however, is not one of the enumerated 
diseases associated with exposure to herbicide agents, such as 
Agent Orange.  38 C.F.R. § 3.309(e).  In fact, the Secretary has 
concluded, based on multiple in-depth studies conducted by the 
National Academy of Sciences (NAS), that there is inadequate 
evidence of an association between exposure to herbicides and 
non-listed diseases such as COPD.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395-
32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 
(May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the 
Agent Orange presumptive provisions do not provide a basis upon 
which to establish service connection for COPD.  

Setting aside the Agent Orange presumptions, the Board further 
finds that there is no basis upon which to award service 
connection for COPD on a direct basis, including due to Agent 
Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007).

As discussed in detail above, the appellant's service treatment 
records are entirely negative for complaints or findings of COPD.  
The post-service medical evidence is similarly negative for 
complaints or findings of COPD for many years after service.  
Indeed, multiple examinations of the appellant's lungs and chest, 
including chest X-rays, conducted between August 1970 and August 
1993, were normal.  

In fact, the record on appeal shows that the appellant was not 
diagnosed as having COPD until 2002, approximately thirty-two 
years after his separation from service.  Moreover, there is no 
indication in the evidence of record that any medical 
professional has related the appellant's current COPD to his 
active service or any incident therein, including presumed 
exposure to Agent Orange.  Rather, the medical evidence currently 
of record attributes the appellant's COPD to his long history of 
smoking.  

With respect to any tobacco use during service, the Board notes 
that for claims such as this one, filed after June 9, 1998, a 
disability or death will not be considered service-connected on 
the basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active service.  
38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2009); 
VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 
(1997).  

In summary, the Board finds that the most probative evidence 
shows that the appellant's COPD was not present during his active 
service or for many years thereafter and the record on appeal 
contains no probative evidence that the appellant's current COPD 
is causally related to his active service or any incident 
therein, including presumed Agent Orange exposure.  Rather, it is 
related to his long smoking history.  For the reasons set forth 
above, the Board finds that the preponderance of the evidence is 
against the claim of service connection for COPD.  The benefit of 
the doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for COPD is denied.


REMAND

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2009).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that in the context of a claim to reopen, as is the case 
here with the appellant's claim of service connection for 
diabetes mellitus, VA must look at the bases for the denial in 
the prior decisions and respond with a VCAA notice that describes 
what evidence would be necessary to substantiate that element 
found insufficient in the previous denial.  In this case, the RO 
has not yet provided the appellant with a VCAA notification 
letter which complies with the Court's guidelines in Kent.  This 
deficiency should be corrected on remand.

Additionally, the Board notes that the record on appeal may be 
incomplete.  A review of the record indicates that the 
appellant's claim of service connection for diabetes mellitus was 
previously denied in a May 2008 Board decision.  In that 
decision, the Board concluded that service connection was not 
warranted as the appellant did not have diabetes mellitus.  In 
this appeal, the appellant seeks to reopen his claim of service 
connection for diabetes mellitus.  Medical evidence received 
since the Board's final May 2008 decision consists of VA clinical 
records, dated from December 2008 to September 2009, which are 
entirely silent for any mention of diabetes mellitus.  In June 
2010 written arguments, however, the appellant's representative 
indicated that additional VA medical records "are positive for 
treatment of the claimed conditions on appeal."  

It is unclear whether this assertion is a typographical error on 
the part of the appellant's representative, or if there exist 
additional VA clinical records showing a diagnosis of diabetes 
mellitus.  The appellant and his representative are advised that 
if they are in possession of additional clinical records showing 
that the appellant has been diagnosed as having diabetes 
mellitus, they should submit those records to the RO as soon as 
possible.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation as 
to the bases for prior denial of service 
connection for diabetes mellitus and a 
description of the evidence necessary to 
substantiate that element required to 
establish service connection that was found 
insufficient in the previous denial, in 
accordance with Kent.

2.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary 
based on any response received from the 
appellant or his representative, the RO 
should review all the evidence of record in 
readjudicating the appellant's claim.  If 
the claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


